Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  154656                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154656
                                                                    COA: 325530
                                                                    Saginaw CC: 14-039757-FC
  TERRANCE DEMON-JORDAN THOMAS, JR.,
             Defendant-Appellant.
  _________________________________________/

         By order of September 12, 2017, the application for leave to appeal the September
  13, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Chatman (Docket No. 155184). On order of the Court, leave to appeal having
  been denied in Chatman on March 9, 2018, 501 Mich 1011 (2018), the application is
  again considered and, it appearing to this Court that the case of People v Swilley (Docket
  No. 154684) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2018
           d0920
                                                                               Clerk